DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities: there is lack of antecedent basis for "the body" in line 5; should "the body" be changed to --the frame--?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcculloch et al. [U.S. 2018/0000648 A1].
Regarding claim 29, Mcculloch et al. discloses a face protection apparatus [100, see figure 1], comprising: a frame [117] configured to be worn on a user; at least one lens [104] carried by the frame and configured to hold the at least one lens over an eye facial region of a user; and an elongate heating element [112] carried by the body (the frame 117) and configured to extend across a portion of the at least one lens (figure 1, paragraphs 0095 - 0097).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcculloch et al. in view of Bailiff [U.S. 5,363,153].
Regarding claim 30, Mcculloch et al. discloses the face protection apparatus having the frame and the elongate heating element, but does not show the eyeglass frame and a pair of lenses are carried by the frame, the elongate heating element configured to span each of the pair of lenses.
Bailiff teaches the eyeglass frame [see figures 1-2] and a pair of lenses are carried by the frame, the elongate heating element [13] configured to span each of the pair of lenses (figures 1-3, column 4 lines 13-29).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the face protection apparatus of Mcculloch et al. with the eyeglass frame and the elongated heating element as taught by Bailiff for purpose of providing an advantageous way of heat to transfer warmth to the sinus region of the wearer's head, resulting in a comfort zone of temperature being established about the face and upper body affected by the sinuses.
Allowable Subject Matter
Claims 31-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 31 further recites the elongate heating element including an elongate tube and a heat source, which are not disclosed or suggested by the prior of record. Claims 32-36 depend on claim 31.
Claims 17-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: claim 17 recites an optical face protection apparatus including, in combination, an elongate heating element having an elongate tube and a heat source provided in the tube, carried by the body and configured to traverse an expansive surface area of the at least one lens. These features are not disclosed or suggested by the prior of record.
Claims 18-28 depend on claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cornelius U.S. 2016/0070120 A1 discloses an eye-shield member for heating to reduce condensation including a thin-film, electrically conductive heating element. 
Jou U.S. 2009/0025125 A1 discloses a diving goggles and a heating element used to maintain temperature of the internal lens is disposed on the internal lens.
Bouchard Fortin et al. U.S. 2019/0000674 A1 discloses, a conductive lens 300, a heating element 302, and an electric socket 516 (figures 1-2, paragraph 0032). 
O'Malley U.S. 2017/0143546 A1 discloses, in figures 1-6, a wiring 403, a heating element 406, and a channel member 510 (paragraphs 0096-0098).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875